ALLOWANCE
Claims 1-16 are allowed.
	The prior art does not teach or suggest a high-strength aluminum-based alloy containing zinc, magnesium, calcium, iron, titanium, and at least one element from the group consisting of silicon, cerium and nickel, zirconium and scandium, with the components present in the alloy in the following amounts (wt.%): zinc 5-8%, magnesium 1.5-2.1%, calcium 0.10-1.9%, iron 0.08-0.5%, titanium 0.01-0.15%, silicon 0.08-0.9%, nickel 0.2-0.4%, cerium 0.2-0.4%, zirconium: 0.08-0.15%, scandium 0.08-0.15%, the remainder aluminum with the zinc being present in a concentration of at least 4 wt.% in the aluminum solution and in secondary separations.  Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known aluminum alloy compositions to obtain a high-strength aluminum-based alloy conforming to the claimed compositional requirements.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Adam Krupicka/Primary Examiner, Art Unit 1784